Citation Nr: 0218410	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  97-29 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability rating for low back 
strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1976.

This appeal arises from a March 1997 rating decision by 
the Department of Veterans' Affairs (VA), Regional Office 
(RO) in Huntington, West Virginia.  The RO, in pertinent 
part, continued an evaluation for lumbosacral strain at 20 
percent.  A notice of disagreement was received in June 
1997.  A statement of the case (SOC) was issued in July 
1997, and a substantive appeal was received in September 
1997.  The veteran's file was subsequently transferred to 
the RO in Columbia, South Carolina, which issued a 
supplemental statement of the case (SSOC) in July 1997.

The veteran failed to appear at a hearing before a Member 
of the Board of Veterans' Appeals (Board) at the RO in 
April 1999, which constituted a withdrawal of the request 
for a hearing.  38 C.F.R. 20.702(d) (2002).

This matter was previously before the Board in November 
2000, at which time it was remanded for additional 
development.  An SSOC was issued in April 2002.


FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
examination, which was scheduled for July 1998 to evaluate 
the severity of his service-connected low back disability.  


CONCLUSION OF LAW

The claim of entitlement to an increased evaluation for a 
low back disability, currently evaluated as 20 percent 
disabling, is denied as a matter of law.  38 C.F.R. 
§ 3.655 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded 
claim and enhanced the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes 
in law have amended the requirements as to VA's 
development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United 
States Court of Appeals for Veteran Claims (Court) has 
held that the entire VCAA potentially affects claims 
pending on or filed after the date of enactment (as well 
as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of 
the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that 
Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West Supp. 2002).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO 
or other development is necessary in order to assure 
compliance with the new legislation.  By virtue of the 
SOC, the SSOCs, and correspondence provided by the RO, the 
appellant has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty 
to assist him in obtaining any evidence that may be 
relevant to this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements 
of the VCAA).  In this regard, the Board notes the letter 
issued in August 2001 in which the RO advised the veteran 
of the enactment of the VCAA and what the evidence must 
show to substantiate his claim.  Therein, the RO expressly 
advised the veteran that VA would make a reasonable effort 
to obtain any additional evidence which the veteran might 
identify as pertinent to his claim, including evidence 
such as private medical records, employment records, 
records from State or local government agencies, and 
Federal agencies.  He was advised of what evidence the RO 
would attempt to retrieve, and of his responsibilities in 
obtaining such evidence (e.g., adequately identifying such 
records).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as 
to the evidentiary development requirements of the VCAA).

It thus appears that all obtainable evidence identified by 
the appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence.  In fact, the veteran had an opportunity to 
present additional evidence at a hearing before a Member 
of the Board, and he failed to appear at the scheduled 
hearing.  Furthermore, the veteran failed to report for a 
scheduled medical examination in July 1998.  To the 
Board's knowledge, the veteran has provided no explanation 
for his failure to report for the July 1998 examination, 
nor has he indicated that his mailing address has changed.

Pursuant to 38 C.F.R. 3.655(b), when a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for an increased rating, his claim shall be denied.  
As will be discussed in greater detail below, the Board 
believes that the veteran's claim must be denied under the 
provisions of 38 C.F.R. § 3.655.  The Board also believes 
that an additional remand of this case in order to provide 
him with an additional opportunity to appear for a VA 
examination is unnecessary.  We must emphasize, as has the 
Court, that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  See 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  

As will be explained in greater detail below, the RO 
specifically advised the veteran of the consequences of 
failing to report for a scheduled examination.  The Board 
finds that the RO has satisfied the requirements of the 
VCAA by advising him of the importance of appearing for an 
examination, and of the consequences of failing to report 
for an examination.

In summary, we find that VA has satisfied its duty to 
assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002); 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a veteran need only demonstrate that there 
is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


II.  Factual Background and Analysis

In January 1997, the veteran filed a claim for an 
increased disability evaluation greater than the 20 
percent assigned for his service-connected low back 
strain.  In a March 1997 rating decision, the RO denied 
his claim for an increased evaluation.  The RO determined 
that the veteran's low back disability did not meet the 
criteria for an evaluation greater than 20 percent under 
any of the appropriate diagnostic codes.  The veteran 
perfected an appeal as to the RO's determination.

In July 1998, the veteran was scheduled for a VA 
examination in conjunction with his increased rating 
claim.  The record indicates that the veteran failed to 
report for the VA examination.  The record also indicates 
that notice of the scheduled examination was sent to the 
veteran's last address of record in June 1998.

VA regulations address the consequences of a veteran's 
failure to attend scheduled medical examinations.  Under 
38 C.F.R. § 3.655(a), when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action 
shall be taken in accordance with subsection (b) of 38 
C.F.R. § 3.655, as appropriate.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
increased-rating claim, the claim shall be denied.  38 
C.F.R. § 3.655(b).

In November 2000, the Board remanded this case to the RO 
to send an SSOC to the veteran, at his last address of 
record, which would discuss denial of his claim for an 
increased evaluation for a low back disability under the 
provisions of 38 C.F.R. § 3.655 (failure to report for a 
scheduled VA examination).  

In April 2002, the RO issued an SSOC which provided the 
provisions of 38 C.F.R. § 3.655, and which specifically 
addressed denial of a claim for increase when a claimant 
fails to report for the examination scheduled in 
conjunction with such a claim.  The RO also continued the 
20 percent disability evaluation previously assigned for 
the veteran's low back disability.  

The Board notes that the claims file contains 
correspondence, dated in July 1998, that was sent to the 
veteran's last address of record and was returned in the 
mail as undeliverable.  In October 1998 the RO requested a 
current mailing address for the veteran from Coastal 
Federal Savings Bank, which responded that it had a "bad 
address/no mail" for the veteran.  However, correspondence 
and documents subsequently sent to the same address (the 
veteran's last address of record) in March 1999 (notice of 
hearing scheduled before the Board), July 2000 (notice of 
certification of appeal to the Board), November 2000 
(Board decision and remand), August 2001 (notice of the 
VCAA) and April 2002 (SSOC mailed), have not been returned 
as undeliverable.  In any event, if the veteran's mailing 
address changed at any time since June 1998, he should 
have known the importance of advising the RO of that 
change.  In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), 
the Court stated that, "[i]n the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden 
on the part of the VA to turn up heaven and earth to find 
him."

There is no evidence that the veteran had good cause for 
his failure to report for the scheduled examination.  
Neither he nor his representative has offered any 
explanation as to why he failed to appear for the July 
1998 examination.  There is no other evidence in the 
record which would indicate good cause.  Even though the 
veteran failed to receive correspondence sent from the RO 
in July 1998, there is no indication in the record that 
the June 1998 notice of the scheduled VA examination was 
returned as undeliverable.  Therefore, it is presumed that 
that notice and the other documents and correspondence 
sent subsequent to July 1998 were received, as there is no 
contention or evidence of record to the contrary. 

In summary, the Board finds that, because the veteran 
failed without good cause to report for an examination in 
conjunction with his increased rating claim, his claim of 
entitlement to an increased evaluation for low back strain 
must be denied, as mandated by 38 C.F.R. § 3.655(b).  See 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The veteran is free to file a new claim for increased 
compensation benefits at any time, and the Board is 
hopeful that, if he does so, he will cooperate with the 
RO's efforts to obtain evidence in his behalf, such as by 
reporting for any scheduled examinations.


ORDER

Entitlement to an increased evaluation for low back strain 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

